Case 3:20-cr-30032-NJR Document1 Filed 02/20/20 Page 1of3 Page ID #1

FILED

IN THE UNITED STATES DISTRICT COURT FEB 2 0 2020

FOR THE SOUTHERN DISTRICT OF ILLINOIS
CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS
EAST ST. LOUIS OFFICE

CRIMINAL NO. A 0-3003A- NUR

UNITED STATES OF AMERICA,
Plaintiff,

)
)
)
)
vs. ) Title 18, United States Code,

) Sections 1951, 924(c), 922(g)(1), and 924(d)
)

)

)

)

CHRISTOPHER L. EASTERLING, Title 28, United States Code,

Section 2461(c)
Defendant
INDICTMENT
THE GRAND JURY CHARGES:
.COUNT ONE

INTERFERENCE WITH COMMERCE BY ROBBERY

On or about September 15, 2019, in St. Clair County, Illinois, within the Southern

District of Illinois,
CHRISTOPHER L. EASTERLING,

defendant herein, did attempt to obstruct, delay, and affect commerce as that term is defined in
Title 18, United States Code, Section 1951, and the movement of articles and commodities in
such commerce, by robbery as that term is defined in Title 18, United States Code, Section 1951
in that defendant attempted to unlawfully take and obtain property belonging to Walgreens from
the presence of an employee at Walgreens against his will by means of actual and threatened
force, violence and fear of injury, immediate and future, to his person.

At all times material to this Indictment, Walgreens, located at 2532 North Illinois Street,
Swansea, Illinois was engaged in the sale of food, beverages, medications, and tobacco products

in interstate commerce and an industry which affects interstate commerce.

 
Case 3:20-cr-30032-NJR Document1 Filed 02/20/20 Page 2o0f3 Page ID #2

All in violation of Title 18, United States Code, Section 1951.
COUNT TWO
CARRY AND USE OF A FIREARM DURING A CRIME OF VIOLENCE
On or about September 15, 2019, in St. Clair County, within the Southern District of
Illinois,
CHRISTOPHER L. EASTERLING,
defendant herein, did knowingly use and carry a firearm, during and in relation to, and did
knowingly possess in furtherance of, a crime of violence for which he may be prosecuted in a court
of the United States, to wit: Interference with Commerce by Robbery as named and fully described
in Count 1, in violation of Title 18, United States Code, Section 924(c)(1)(A).
During and in the course of the commission of this offense, the defendant herein did
brandish a firearm, in violation of 18 U.S.C. 924(c)(1)(A)Gi).
| COUNT THREE
FELON IN POSSESSION OF A FIREARM
On or about September 15, 2019, in St. Clair County, Illinois, within the Southern
District of Illinois,
CHRISTOPHER L. EASTERLING,
defendant herein, knowing that he had been previously convicted of a crime punishable by
imprisonment for a term exceeding one year, did knowingly possess a firearm, that is; a RG
Industries model RG 14 .22LR revolver bearing serial number L582036, and the firearm was in

and affecting commerce, all in violation of Title 18, United States Code, Section 922(g)(1).

 

 
Case 3:20-cr-30032-NJR Document1 Filed 02/20/20 Page 3o0f3 Page ID #3

FORFEITURE ALLEGATION

The allegations contained above are hereby realleged and incorporated by reference for
the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 924(d) and
Title 28, United States Code, Section 2461(c).

Upon conviction of the above offense in violation of Title 18, United States Code, Section
922(g)(1), the defendant,

CHRISTOPHER L. EASTERLING,

shall forfeit to the United States pursuant to Title 18, United States Code, Section 924(d) and
Title 28, United States Code, Section 2461(c), any firearms and ammunition involved or used in
the knowing commission of the offense, including, but not limited to a RG Industries model RG
14 .22LR revolver bearing serial number L582036, and all ammunition possessed therewith; all
pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States Code,

Section 2461(c).

 

XV
Cute Ke
x CKeet-
LAURA V.REPPERT ~V¥
Assistant United States Attorney

 

STEVEN D. WEINHOEFT
United States Attorney

Recommended Bond: DETENTION

 
